IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,933




	EX PARTE FRANK GARCIA HERNANDEZ, JR., Applicant






ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NO. 22048-02-A IN THE 47TH DISTRICT COURT
POTTER COUNTY


 Keasler, J., filed a concurring opinion.

CONCURRING OPINION



	I join the Court's opinion, but write separately to note that today's opinion is entirely
consistent with our decision in Ex parte Foster, (1) which was issued in May 2007. 

FILED: January 28, 2009
PUBLISH

1.   Nos. WR-36,242-02 & -03 (Tex. Crim. App. May 9, 2007) (per curiam) (not
designated for publication).